Citation Nr: 1724793	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizoaffective disorder, adjustment disorder, and schizophrenia, paranoid type.

2.  Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this matter for additional evidentiary development in September 2015.

In October 2016, the RO issued a rating decision granting entitlement to nonservice-connected pension benefits, which effectively resolved the appeal of this issue.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A    (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and the directives within the Board's September 2015 remand have been completed.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In December 2009, the Veteran filed his present claim seeking service connection for obstructive sleep apnea.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for obstructive sleep apnea.  Post service treatment records are silent as to any diagnosis of obstructive sleep apnea.  An August 2014 sleep study report was negative.  To the extent that the Veteran himself believes      that he suffers from obstructive sleep apnea, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  
As the most probative evidence is against a finding that the Veteran currently has obstructive sleep apnea, service connection for this condition is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizoaffective disorder, adjustment disorder, and schizophrenia, paranoid type.

A November 2011 psychiatric treatment report noted the Veteran's history of psychiatric hospitalization at Camarillo State Hospital from the age of nine until eleven.  It does not appear that an attempt was ever made to obtain these records.  Accordingly, the AOJ, with the assistance of the Veteran, should attempt to obtain these records.

The Veteran's entrance examination, performed in May 1973, was silent as to any psychiatric disorder.  An in-service neuropsychiatric evaluation, performed in April 1974, noted that the Veteran had been referred for a psychiatric evaluation following several incidents in which he lost his temper, including threatening police officers and two episodes of assault.  The evaluation report also noted the Veteran's preservice history of getting into fights as a youth.  Following a mental status examination, the report concluded with a diagnosis of immature personality disorder, moderate.  

In December 2009, the Veteran filed his present claim seeking service connection for an acquired psychiatric disorder.  During the course of this appeal, the Veteran has been diagnosed with multiple psychiatric disorders, to include major depressive disorder, schizoaffective disorder, adjustment disorder, and schizophrenia, paranoid type.

Under these circumstances, the Board finds that a psychiatric examination must be conducted to appropriately address whether any current psychiatric disorder found, including those diagnosed during the course of this appeal, is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran's discharge was issued under honorable conditions, service personnel records should also be requested as they may aid in adjudicating the claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his psychiatric disorder, including his preservice treatment at 
the Camarillo State Hospital. After securing any necessary releases, the AOJ should request any relevant records identified.  Ongoing VA treatment records should also     be obtained.  If any requested records are unavailable,     the Veteran should be notified of such.

2.  Obtain the Veteran's service personnel file through official sources.  If no records are available, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature of the Veteran's psychiatric disorder and to obtain an opinion as to whether any such disorder is possibly related to service.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder found and respond to the following:

a.  Please provide an opinion as to whether any psychiatric disorder (other than a personality disorder) identified on examination or during the claim, to include major depressive disorder, schizoaffective disorder, adjustment disorder, and paranoid schizophrenia, at least as likely as not (a probability of 50 percent of greater) arose during his active duty service or are otherwise etiologically related to his military service.  Please explain why or why not.

b.  If the examiner concludes that the Veteran had a psychiatric disability other than a personality disorder that clearly existed prior to service, the examiner should state such, and then provide an opinion as to whether the Veteran's preexisting psychiatric disorder underwent a permanent worsening during service. If so, the examiner is asked to opine whether the permanent worsening     was the clearly result of the normal progression of the disorder (versus in-service events).  If the preexisting psychiatric disorder was permanently worsened beyond normal progression (aggravated), the examiner should opine whether any currently diagnosed psychiatric disorder is at least as likely as not related to that in-service aggravation.

c.  A complete rationale for all opinions must be provided.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


